Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This written action is responding to the amendment dated November 17, 2021.
In the amendment dated on November 17, 2021, claims 1, 10-11 and 20 have been amended and all other claims are previously presented.
Claims 1, 3-11 and 13-26 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Caleb Pollack of registration number 37,912, on February 02, 2022.  During the telephone conference, Mr. Pollack has agreed and authorized the examiner to further amend Claims 1, 3-11 and 13-26 on the amendment dated on November 17, 2021.

Claims
Replacing Claims 1, 3-11 and 13-26 of the amendment dated on November 17, 2021 with the following:


A method for providing anonymous validation of a query among a plurality of nodes in a network, the method comprising:
receiving at a first server a query from a requester node in the network, for validation of the query by at least one other node of the plurality of nodes;
wherein the query comprises an encoded representation of at least one hidden data point of information of the requester node; and
wherein the encoded representation is divided into a first set of multiple shares;
receiving at the first server, from at least one validator node of the plurality of nodes, an encoded representation of at least one hidden data point of information of the validator node; 
wherein the encoded representation from the at least one validator node is divided into a second set of multiple shares, wherein the encoded representations each comprise a one-time encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node;
comparing by a plurality of support servers the first set of multiple shares from the requestor node with the second set of multiple shares of the at least one validator node; 
determining by a second server, based on the comparison, whether or not the at least one hidden data point of information of the requester node matches the at least one hidden data point of information of the at least one validator node; and 


(Cancelled). 

The method of claim 1, wherein the first and second sets of multiple shares are randomly generated for each node respectively. 

The method of claim 1, wherein, the comparing step further comprises:
sending each share of the first set of multiple shares to a separate support server from the other shares of its set; 
sending each share of the second set of multiple shares to a separate support server from the other shares of its set; and
at each support server, reconciling a value received from the requester node against an equivalent value received from the at least one validator node.

The method of claim 4, wherein, the determining step further comprises:
aggregating, by the second server, a set of resulting values from each of the plurality of support servers; 
consolidating the sets of resulting values from the plurality of support servers; and 
identifying, based on the consolidating, whether or not a sum equaling zero results.

The method of claim 1, wherein the at least one data point 

The method of claim 1, wherein the network is a closed network, and wherein each node in the closed network is a preapproved member of the closed network. 

The method of claim 1, wherein each of the plurality of support servers comprises an ephemeral node and wherein the ephemeral node includes no persistent memory or storage capacity. 

The method of claim 1, further comprising:
calculating, by the second server, a confidence score associated and with the match result; and
outputting the confidence score with the match result.

 A method for providing anonymous validation of a query among a plurality of nodes in a network, the method comprising:
receiving at a support node in the network a query from a requester node in the network;
wherein the query comprises a one-way function representation of at least one hidden data point of information of the requester node;
wherein the one-way function representation is divided into a first set of multiple shares; 
receiving at the support server, from at least one validator node of the plurality of nodes, a one-way function representation of at least one hidden data point of information of the validator node; 
comparing by the support server the query from the requestor node with the one-way function representation of the at least one hidden data point of information of the at least one validator node; 
determining by an aggregator server, based on the comparison, whether or not the at least hidden one data point of information of the requester node matches the at least one hidden data point of information of the at least one validator node; and 
outputting a no residual match result to the requestor node.
 A system for providing anonymous validation of a query among a plurality of nodes in a network, the system comprising:
[[A]] a server having a processor and memory, and one or more code sets stored in the memory and configured to execute in the processor, and which, when executed, configure the processor to:
receive at a first server a query from a requester node in the network, for validation of the query by at least one other node of the plurality of nodes;
wherein the query comprises an encoded representation of at least one hidden data point of information of the requester node; and

receive at the first server, from at least one validator node of the plurality of nodes, an encoded representation of at least one hidden data point of information of the validator node; 
wherein the encoded representation from the at least one validator node is divided into a second set of multiple shares, and wherein the encoded representations each comprise a one-time encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node;
compare by a plurality of support servers the first set of multiple shares from the requestor node with the second set of multiple shares of the at least one validator node; 
determine by a second server, based on the comparison, whether or not the at least one hidden data point of information of the requester node matches the at least one hidden data point of information of the at least one validator node; and 
output a no residual match result to the requestor node.

  (Cancelled). 

 The system of claim 11, wherein the first and second sets of multiple shares are randomly generated for each node respectively. 
 The system of claim 11, wherein, the comparing step further comprises:
sending each share of the first set of multiple shares to a separate support server from the other shares of its set; 
sending each share of the second set of multiple shares to a separate support server from the other shares of its set; and
at each support server, reconciling a value received from the requester node against an equivalent value received from the at least one validator node.

 The system of claim 14, wherein, the determining step further comprises:
aggregating, by the second server, a set of resulting values from each of the plurality of support servers; 
consolidating the sets of resulting values from the plurality of support servers; and 
identifying, based on the consolidating, whether or not a sum equaling zero results.

 The system of claim 11, wherein the at least one data field relates to an identity of a customer. 

 The system of claim 11, wherein the network is a closed network, and wherein each node in the closed network is a preapproved member of the closed network. 

 The system of claim 11, wherein each of the plurality of support servers comprises an ephemeral node and wherein the ephemeral node includes no persistent memory or storage capacity. 

 The system of claim 11, further configured to:
calculate, by the second server, a confidence score associated and with the match result; and
output the confidence score with the match result.

 A system for providing anonymous validation of a query among a plurality of nodes in a network, the system comprising:
[[A]] a server having a processor and memory, and one or more code sets stored in the memory and configured to execute in the processor, and which, when executed, configure the processor to:
receive at a support node in the network a query from a requester node in the network;
wherein the query comprises a one-way function representation of at least one hidden data point of information of the requester node;
receive at the support server, from at least one validator node of the plurality of nodes, a one-way function representation of at least one hidden data point of information of the validator node wherein the one-way function representations each comprise a one-time encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node; 

determine by an aggregator server, based on the comparison, whether or not the at least one hidden data point of information of the requester node matches the at least one hidden data point of information of the at least one validator node; and 
output a no residual match result to the requestor node.
 The method of claim 10, wherein the set of multiple shares is randomly generated. 

 The method of claim 10, wherein comparing comprises:
sending each share of the set of multiple shares to a separate support server from that of the other shares of its set; 
at each support server, reconciling a value received from the requester node against an equivalent value received from the at least one validator node.

 The method of claim 10, wherein the at least one data point relates to an identity of a customer. 

 The method of claim 10, wherein the network is a closed network, and wherein each node in the closed network is a preapproved member of the closed network. 
 The method of claim 10, wherein the support server comprises an ephemeral node and wherein the ephemeral node includes no persistent memory or storage capacity. 

 The method of claim 10, further comprising:
calculating, by the aggregator server, a confidence score associated and with the match result; and
outputting the confidence score with the match result.

Allowable Subject Matter
Claims 1, 3-11 and 13-26 are allowed.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowable based on the amendment presented in the amendment dated on November 17, 2021 and the examiner’s amendment dated on February 10, 2022.
Specifically, the independent claim 1 now recites limitations as follows:

“A method for providing anonymous validation of a query among a plurality of nodes in a network, the method comprising:
receiving at a first server a query from a requester node in the network, for validation of the query by at least one other node of the plurality of nodes;

wherein the encoded representation is divided into a first set of multiple shares;
receiving at the first server, from at least one validator node of the plurality of nodes, an encoded representation of at least one hidden data point of information of the validator node; 
wherein the encoded representation from the at least one validator node is divided into a second set of multiple shares, wherein the encoded representations each comprise a one-time encryption and wherein the one-time encryption is used by the requestor node and the at least one validator node;
comparing by a plurality of support servers the first set of multiple shares from the requestor node with the second set of multiple shares of the at least one validator node; 
determining by a second server, based on the comparison, whether or not the at least one hidden data point of information of the requester node matches the at least one hidden data point of information of the at least one validator node; and 
outputting a no residual match result to the requestor node”.
The cited reference by Nicholas J. Witchey (US PGPUB. # US 2015/0332283) discloses, receiving a healthcare transaction comprising a set of healthcare tokens representative of healthcare actions taken with (Fig. 2(210), ¶43).  The historical block identifier preferably represents a link to the stakeholder's HHBC. The historical block identifier could comprise a hash value of a previous block header in the HHBC, possibly the last block added to the HHBC. Such an approach is considered advantageous because the hash value incorporates all previously processed blocks, which mitigates the risk of fraud by participants that seek to inject erroneous information to the HHBC. In such cases the block identifier represents a link of continuity (Fig. 2(220), ¶44). Thus a query is received for a validation. The disclosed methods can include receiving, by one or more validation devices, a healthcare transaction that includes a set of healthcare tokens that represent healthcare actions taken with respect to a stakeholder. For example, the healthcare tokens might include test results for a patient and a corresponding diagnosis from a doctor. The validation device continues executing the method by obtaining a historical block identifier of the stakeholder's healthcare historical blockchain.  (¶18). The various attributes or properties of the inputs and outputs can be represented by healthcare tokens 132. Healthcare tokens 132 represent the information defining the nature of the healthcare transaction associated within stakeholder 110. In more preferred embodiments, healthcare tokens 132 adhere to a defined, possibly standardized, healthcare namespace. (¶34). The tokens are interpreted as encoded information of a data point. Receiving a validity requirement with respect to the healthcare actions. The validity requirement can take on many different forms depending on the nature of the healthcare actions or how difficult the validation is intended to be. The validity requirement could be packaged with the healthcare tokens as discussed previously. Alternatively, the validity requirements could be obtained via a validation pool manager or a central authority service. (Fig. 2(230), ¶47). The validity requirement can provide a proof-of-work difficulty such as requiring a number of leading zero bits in a hash value generated based on the (¶48). The method continues at step 270 by the validation device causing the HHBC to be updated with the validity block. For example, the newly completed validity block can be appended to the chain in time stamp order. In peer-to-peer environments, the validation device could broadcast the validity block to peers in the validity network as suggested by step 273. Each of the peers can then append the validity block to a locally stored version of the HHBC. Should multiple peers generate completed validity block for the transactions, then the validity blocks forming the longest chain could be adopted as the foundation for future calculations and could represent confirmation of the block. (Fig. 2(270, 273), ¶61).
The reference by Bertram et al. (US PGPUB. # US 2020/0287874) discloses, the third-party computing system (150) compares the hashes it receives from the host nodes (131-133) with the hashes it receives from the data sources (111-112). The third-party computing system (150) has various answers it can choose from, but not the private data. The host computing system (140) has the private data, but does not know which it is within the obfuscated data. The third-party computing system (150) identifies which of the answers reported by the hosts has been computed on the true joint data and which was computed on decoy or spurious data (¶58).  The output of the processing (210) is provided (220) to the third-party computing system, which has access to the true hash value of the true element provided from the data source. The true hash value is used for identification (221) of the result generated by execution of the code on the true element by matching the hash values for the true data elements. The verification method used to identify the true data elements may vary and the term hash value is used broadly to encompass values that may be obtained from the true data elements that may be compared for matching. (¶62). The third-party computing system (150) compares the hashes to the true hash values received from the data sources thereby identifying (259) the results of the true data values. (Fig. 2B(259), ¶68). 
Updated search has yielded the following reference:
The reference by Kaushik et al. (US PGPUB. # US 2018/0349627) discloses, As shown in FIG. 1A, the application 112 can also be configured to encrypt restricted data in the database statement 120 prior to the application 112 transmitting the restricted data over the computer network 104. The application 112 can be configured to identify whether data for the database statement 120, such as the user input submitted via the input field 116 by the user 101, is restricted. In some embodiments, the application 116 can determine whether data being transmitted is restricted based on a data type of the data. For example, a data type for the input field 116 can be “social security number,” a known restricted data 116 can determine whether data is restricted by association with the input field 116, indication by the user 101, or other suitable criteria. (¶33). The database component 144 can be configured to process or store the result 124 (shown in FIG. 1E) of the evaluation of the expression by the trusted machine 146. For example, the database component 144 can store a result in the database 109 and/or provide the result to the interface component 143 to transmit to the application 112. (¶39).
Kurian (US PGPUB. # US 2020/0274878) discloses, an authentication device that includes a memory operable to store a behavior signature for a user and a distributed ledger comprising information for a private blockchain and a semi-private blockchain associated with the user. The network device further includes an authentication engine implemented by a processor. The authentication engine is configured to receive an authentication request for a network resource and to determine a resource classification type based on the network resource. The authentication engine is further configured to identify one of the private blockchain and the semi-private blockchain based on the resource classification type and to extract data from one or more blocks in the identified blockchain. The authentication engine is further configured to determine at least a portion of the extracted data matches the stored behavior signature for the user and to provide access to the network resource in response to the determination. (Abstract).
McLean et al. (US PGPUB. # US 2019/0377832) discloses, a system can enable a global search of security data of a client base. The system can include a processor operable to record anonymity values set by clients of the client base, and to receive search requests including one or more search parameters from the clients. Upon receipt of a search request, processor can generate a result set for the received search request and determine an aggregated anonymity value for the result set. The processor further may compare the aggregated anonymity value of the results set with a set anonymity value for each of the clients for filtering or removing the data points or information of the one or more clients with the set anonymity value that is greater than the aggregate anonymity value from the result set. (Abstract).
Schwed et al. (US PGPUB. # US 2019/0087835) discloses, a disclosed embodiment, data analysis is secured with a microservice architecture and data anonymization in a multitenant application. Tenant data is received by a first microservice in a multitenant application. The tenant data is isolated from other tenant data in the first microservice and stored separately from other tenant data in a tenant database. The tenant data is anonymized in the first microservice and thereafter provided to a second microservice. The second microservice stores the anonymized tenant data in an analytics database. The second microservice, upon request, analyzes anonymized tenant data from a plurality of tenants from the (Abstract).
Wilf et al. (US PGPUB. # US 2014/0222690) discloses, a method for verification of a person identifier received online is described. The method includes receiving a request for verifying a person identifier (PI1); and estimating whether (a) PI1 identifies the same person as another person identifier (PI2), (b) sender of PI1 is the same person as sender of PI2, and (c) PI2 identifies the sender of PI2. (Abstract).
Conway (US PGPUB. # US 2020/0134199) discloses, techniques to allow full search for encrypted data within a database. In some embodiments, searchable data may be separated into different searchable tables in a database in such a way that encrypted data is stored as plaintext but has no usable link to other data within the source database. In some embodiments, performing a query on a particular user data may result in the retrieval of an encrypted identifier, which may then be decrypted via an encryption module. A second search based on the decrypted identifier may produce a set of relevant search results from a source table. (Abstract).
However, each of the cited references or reference from the updated search, at least, fails to teach or suggest the limitations regarding “……wherein the encoded representation from the at least one validator node is divided into a second set of multiple shares, wherein the encoded representations each comprise a one-time encryption and wherein the 
“……wherein the query comprises a one-way function representation of at least one hidden data point of information of the requester node;
wherein the one-way function representation is divided into a first set of multiple shares; receiving at the support server, from at least one validator node of the plurality of nodes, a one-way function representation of at least one hidden data point of information of the validator node; comparing by the support server the query from the requestor node with the one-way function representation of the at least one hidden data point of information of the at least one validator node”, for claim 10.

None of the previous cited prior art references or reference(s) from the updated search yield any specific references that would reasonably, either singularly or in combination with previous cited reference, result a reasonable and proper rejection for each of the cited feature limitations of the independent claim 1 under 35 U.S.C. 102 or 35 U.S.C. 103 with proper motivation.
Claims 10 is also a method claim of above method claim 1 and Claim 11 and Claim 20 are system claim of above method claim 1, and therefore, they are also allowed.
Claims 3-9 depend on the allowed claim 1, and therefore, they are also allowed.
Claims 13-19 depend on the allowed claim 11, and therefore, they are also allowed.
Claims 21-26 depend on the allowed claim 10, and therefore, they are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARSHAN I DHRUV whose telephone number is (571)272-4316. The examiner can normally be reached M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DARSHAN I DHRUV/Primary Examiner, Art Unit 2498